McGOWAN, Circuit Judge
(dissenting in part):
I join in the opinion for the court except with respect to the portion of the Board’s order directed to the no-solicitation rule. The rule as promulgated seems to me to be, in the court’s own characterization of the no-distribution rule (Note 11), at the very least “so vague as to what could be done in nonworking areas and on non-working time * * * that its coercive effect is undeniable.” It may be true that its application was not involved in this case, but the coincidental application made by the company of its related no-distribution rule was such as to intensify the possibly coercive effect of the ambiguities in the no-solicitation rule. I do not consider that actual application is necessary in order to authorize the Board to direct the clarification of a dangerously ambiguous rule. See Campbell Soup Co. v. NLRB, 380 F.2d 372 (5th Cir. 1967).